Citation Nr: 0324659	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  00-03 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including dependents' educational assistance 
pursuant to Chapter 35, of Title 38, of the United States 
Code.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from April to October 1962, and who died in 
May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded the appeal in 
August 2001 and May 2003.


REMAND

A determination has been made that additional development is 
required in the current appeal.  Accordingly, the appeal is 
REMANDED to the RO for the following:

1.  The RO should contact the physician 
that provided the May 2003 opinion and 
request clarification regarding the last 
paragraph of the opinion.  The fourth 
sentence of the last paragraph indicates 
"that it would be as least likely as not 
that the neuralgia and visual problems 
sustained from the service connected 
facial trauma are the primary cause of 
the veteran's cigarette addiction."  
This would indicate that the probability 
is at least equal that the neuralgia and 
visual problems sustained from the 
service connected facial trauma are the 
primary cause of the veteran's cigarette 
addiction.  However, the third sentence 
and the fifth sentence, in the last 
paragraph, appear to indicate that there 
is very little or no likelihood that the 
neuralgia and visual problems sustained 
from the service connected facial trauma 
are the primary cause of the veteran's 
cigarette addiction.  The physician is 
requested to clarify the intent of the 
statement "that it would be as least 
likely as not that the neuralgia and 
visual problems sustained from the 
service connected facial trauma are the 
primary cause of the veteran's cigarette 
addiction."  Please clarify what is the 
likelihood that the neuralgia and visual 
problems sustained from the service 
connected facial trauma are the primary 
cause of the veteran's cigarette 
addiction.  The physician should provide 
the rationale underlying all opinions 
expressed. 

2.  If, and only if, the physician who 
provided the May 2003 opinion is not 
available, the RO should make 
arrangements with the appropriate VA 
medical facility to obtain a medical 
opinion.  Send the claims folder to a 
medical doctor for review.  After review 
of all of the evidence, the physician 
should determine whether it is at least 
as likely as not that:  i) the veteran's 
organic brain syndrome (OBS) was related 
to his facial injury during service, in 
May 1962, as opposed to other factors 
unrelated to his service in the military 
(e.g., his chronic abuse of alcohol and 
drugs); ii) his OBS, incomplete paralysis 
and neuralgia of the infraorbital 
trigeminal nerve, blindness of the left 
eye with strabismus and glaucoma, a 
fracture of the left tripod area with 
residual depression of the left malar 
region and mild facial asymmetry, and 
status post septorhinoplasty for nasal 
airway obstruction, "contributed 
substantially or materially" to the 
veteran's death, "combined to cause 
death," "aided or lent assistance to 
the production of death," or had "a 
material influence in accelerating 
death;" and iii) his COPD was due to 
nicotine dependence from chronic smoking 
as a means of self-medication for 
psychotic symptoms of the traumatic brain 
injury in service.  If the OBS cannot be 
medically linked or attributed to the 
veteran's active service, including the 
injury in May 1962, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
physician should clearly and specifically 
so specify in the report.  If the OBS, 
incomplete paralysis and neuralgia of the 
infraorbital trigeminal nerve, blindness 
of the left eye with strabismus and 
glaucoma, fracture of the left tripod 
area with residual depression of the left 
malar region and mild facial asymmetry, 
and status post septorhinoplasty for 
nasal airway obstruction cannot be 
medically linked or attributed to 
contributing substantially or materially 
to the veteran's death, combining to 
cause death, aiding or lending assistance 
to the production of death, or having a 
material influence in accelerating death, 
on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the physician should clearly 
and specifically so specify in the 
report.

3.  Then the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted to the 
appellant's satisfaction, both the 
appellant and her representative should 
be provided a supplemental statement of 
the case on all issues in appellate 
status and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




